Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and remarks filed on 04/21/22 have been entered and fully considered and are found convincing. The grounds of rejection set forth in the previous office action are withdrawn as to include previously indicated allowable subject matter. With regards to claim 1, [US 2011/0182352 A1], see 0035, teaches the normalization can be used to build a deformation model that may be used to model the spatial variation of correspondences in the feature instances of each set. For each feature instance in the set, one or more of the following may be used to determine deformation instances for the deformation model: a motion compensated prediction process, mesh deformation, and parameter. However, the prior art does not teach the deforming a source image based on a deformation generated by a neural network, thereby generating a warped image, and determining a similarity between said warped image and said template image, wherein said neural network comprises an encoder network in communication with a decoder network, wherein said encoder network receives said source image and said template image, and wherein said decoder network generates said deformation based on data provided by said encoder network, wherein said template is created from images from a plurality of subjects. With regards to claim 18, The prior art of record, either alone or in combination, fails to teach or suggest the demographic specific template as claimed wherein the template is created by averaging normalized images obtained from a population of healthy subjects that are within a designated demographic group. With regards to claim 20, The prior art of record, either alone or in combination, fails to teach or suggest the semi-synthetic image in which the foreground comprises a lesion is synthetic and the background compromises non-synthetic information. Accordingly, claims 1-9, 12, 16-22.

	Allowable Subject Matter
Claim(s) 1-9, 12, 16-22 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fails to teach or suggest the claims as amended to include previously indicated allowable subject matter, as disclosed in the Final Rejection, dated 02/24/22 and as noted above in section 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rudolph Vincent can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDEEP SAINI/Primary Examiner, Art Unit 2661